08/27/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0309



                                 No. DA 20-0309

IN RE THE EXPUNGEMENT
OF MISDEMEANOR RECORDS OF

JUSTIN B. DICKEY,

             Petitioner and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 14-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including September 14, 2020, within which to prepare, serve, and file its

response brief.




RC                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           August 27 2020